Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3, 4, 6, and 9-11 are allowable because the prior art while teaching or suggesting a spray system capable of applying particles on a substrate to form a particle layer comprising the combined features of at least one sprayer to spray particles towards a substrate, a first mask movable to selectively mask the substrate from particles in a first region of the substrate, a second mask movable to selectively mask the substrate from particles in a second region, the sprayer to direct spray between the masks and a heater to heat the substrate, the prior art does not teach or suggest the first mask including a clamp actuated by an actuator, wherein the clamp is configured to selectively grasp the substrate.
 Claims 5 and 29-35 are allowable because the prior art while teaching or suggesting a spray system capable of applying particles on a substrate to form a particle layer comprising the combined features of at least one sprayer to spray particles towards a substrate, a first mask movable to selectively mask the substrate from particles in a first region of the substrate, a second mask movable to selectively mask the substrate from particles in a second region, the sprayer to direct spray between the masks and a heater to heat the substrate, the prior art does not teach or suggest the first mask including a first electrode configured to electrically contact the substrate and the second mask including a second electrode configured to electrically contact the substrate, wherein the heater is configured to pass a current from the first mask to the second mask through the substrate to resistively heat the substrate.
Claims 7 and 36-39 are allowable because the prior art while teaching or suggesting a spray system capable of applying particles on a substrate to form a particle layer comprising the combined features of at least one sprayer to spray particles towards a substrate, a first mask movable to selectively mask the substrate from particles in a first region of the substrate, a second mask movable to selectively mask the substrate from particles in a second region, the sprayer to direct spray between the masks and a heater to heat the substrate, and a conveyor to move at least a portion of the substrate relative to the at least one sprayer, the prior art does not teach or suggest the conveyor including a first roller and a second roller, the first roller and second roller are configured to move the substrate such that at least a portion of the substrate moves from the first roller toward the second roller, wherein the substrate is unwound from the first roller and wound onto the second roller.
Claims 8 and 40-43 are allowable because the prior art while teaching or suggesting a spray system capable of applying particles on a substrate to form a particle layer comprising the combined features of at least one sprayer to spray particles towards a substrate, a first mask movable to selectively mask the substrate from particles in a first region of the substrate, a second mask movable to selectively mask the substrate from particles in a second region, the sprayer to direct spray between the masks and a heater to heat the substrate, and a conveyor to move at least a portion of the substrate relative to the at least one sprayer, the prior art does not teach or suggest the conveyor configured to move the substrate relative to the at least one sprayer while particles are sprayed toward the substrate, and wherein the first mask and the second mask move in sync with the substrate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227. The examiner can normally be reached 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
07/08/2022